December 1, 2009 (as supplemented on February 16, 2010) PROSPECTUS Prudential Jennison Growth Fund formerly known as Jennison Growth Fund FUND TYPE Large Cap Stock OBJECTIVE Long-term growth of capital As with all mutual funds, the Securities and Exchange Commission has not approved or disapproved the Fund's shares, nor has the SEC determined that this prospectus is complete or accurate. It is a criminal offense to state otherwise. Prudential Investments, Prudential Financial, the Rock Prudential logo, Jennison Associates LLC and Jennison are registered service marks of The Prudential Insurance Company of America, Newark, NJ, and its affiliates. Prudential Jennison Growth Fund Class A: PJFAX Class R: PJGRX Class B: PJFBX Class Z: PJFZX Class C: PJFCX Table of Contents 3 SUMMARY SECTION 3 INVESTMENT OBJECTIVE 3 FUND FEES AND EXPENSES 4 INVESTMENTS, RISKS AND PERFORMANCE 9 MANAGEMENT OF THE FUND 9 BUYING AND SELLING FUND SHARES 9 TAX INFORMATION 9 FINANCIAL INTERMEDIARY COMPENSATION 10 HOW THE FUND INVESTS 10 INVESTMENT OBJECTIVE AND POLICIES 11 OTHER INVESTMENTS AND STRATEGIES 14 INVESTMENT RISKS 22 HOW THE FUND IS MANAGED 22 BOARD OF DIRECTORS 22 MANAGER 23 INVESTMENT SUBADVISER 23 PORTFOLIO MANAGERS 24 DISTRIBUTOR 24 DISCLOSURE OF PORTFOLIO HOLDINGS 25 FUND DISTRIBUTIONS AND TAX ISSUES 25 DISTRIBUTIONS 26 TAX ISSUES 27 IF YOU SELL OR EXCHANGE YOUR SHARES 29 HOW TO BUY, SELL AND EXCHANGE SHARES OF THE FUND 29 HOW TO BUY SHARES 44 HOW TO SELL YOUR SHARES 47 HOW TO EXCHANGE YOUR SHARES 51 FINANCIAL HIGHLIGHTS 51 INTRODUCTION 52 CLASS A SHARES 53 CLASS B SHARES 54 CLASS C SHARES 55 CLASS R SHARES 56 CLASS Z SHARES 57 GLOSSARY 57 FUND INDEXES SUMMARY SECTION INVESTMENT OBJECTIVE The investment objective of the Fund is long-term growth of capital. FUND FEES AND EXPENSES The tables below describe the sales charges, fees and expenses that you may pay if you buy and hold shares of the Fund. You may qualify for sales charge discounts if you and an eligible group of investors purchase, or agree to purchase in the future, more than $25,000 in shares of the Fund or other funds in the Prudential Investments family of funds. More information about these discounts is available from your financial professional and is explained in Reducing or Waiving Class A's Initial Sales Charge on page 31 of the Fund's Prospectus and in the Fund's Statement of Additional Information (SAI), in Rights of Accumulation on page 79. Shareholder Fees (paid directly from your investment) Class A Class B Class C Class R Class Z Maximum sales charge (load) imposed on purchases (as a percentage of offering price) 5.50% None None None None Maximum deferred sales charge (load) (as a percentage of the lower of original purchase price or sale proceeds) 1% 5% 1% None None Maximum sales charge (load) imposed on reinvested dividends and other distributions None None None None None Redemption fee None None None None None Exchange fee None None None None None Maximum account fee (accounts under $2,500) $15 $15 $15 None None Annual Fund Operating Expenses % (expenses that you pay each year as a percentage of the value of your investment) Class A Class B Class C Class R Class Z Management fees .58 .58 .58 .58 .58 + Distribution and service (12b-1) fees .30 1.00 1.00 .75 None + Other expenses .25 .25 .25 .25 .25 Total annual Fund operating expenses 1.13 1.83 1.83 1.58 0.83 - 12b-1 Fee waiver None None None (.25) None Net annual Fund operating expenses 1.13 1.83 1.83 1.33 0.83 Examples. The following hypothetical example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds. It assumes that you invest $10,000 in the Fund for the time periods indicated and then, except as indicated, redeem all your shares at the end of those periods. It assumes a 5% return on your investment each year, that the Fund's operating expenses remain the same and that all dividends and distributions are reinvested. Your actual costs may be higher or lower. If Shares Are Redeemed If Shares Are Not Redeemed Share Class 1 Year 3 Years 5 Years 10 Years 1 Year 3 Years 5 Years 10 Years Class A $659 $889 $1,138 $1,849 $659 $889 $1,138 $1,849 Class B 686 876 1,090 1,879 186 576 990 1,879 Class C 286 576 990 2,148 186 576 990 2,148 Class R 135 474 837 1,857 135 474 837 1,857 Class Z 85 265 460 1,025 85 265 460 1,025 ° For the period ending January 31, 2011, the distributor of the Fund has contractually agreed to reduce its distribution and service (12b-1) fees applicable to Class R shares to .50 of 1% of the average daily net assets of Class R shares. This waiver may not be terminated prior to January 31, 2011, and may be renewed, modified or discontinued thereafter. The decision on whether to renew, modify or discontinue the waiver is subject to review by the distributor and the Fund's Board of Directors. Portfolio Turnover. The Fund pays transaction costs, such as commissions, when it buys and sells securities (or "turns over" its portfolio). A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when Fund shares are held in a taxable account. These costs, which are not reflected in annual fund operating expenses or in the example, affect the Fund's performance. During the Fund's most recent fiscal year, the Fund's portfolio turnover rate was 74% of the average value of its portfolio. INVESTMENTS, RISKS AND PERFORMANCE Principal Investment Strategies. We seek investments whose price will increase over the long term. We normally invest at least 65% of our total assets in equity and equity-related securities of companies that exceed $1 billion in market capitalization and that we believe have above-average growth prospects. These companies are generally considered medium- to large-capitalization companies.
